Citation Nr: 1416325	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  07-34 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for fibromyalgia with migraine headaches, prior to November 22, 2011.

2. Entitlement to a disability rating in excess of 40 percent for fibromyalgia with migraine headaches, from November 22, 2011.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1981 to April 1982, January 1983 to January 1986, September 1987 to June 1988, and from January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This matter was last before the Board in September 2013.  At that time, the Board remanded the matter for further development.  As will be discussed in greater detail below, a December 2013 VA examination conducted pursuant to the Board's September 2013 remand does not reflect substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

By a February 2014 rating decision, the Appeals Management Center (AMC) assigned separate rating for the Veteran's fibromyalgia and headaches.  The AMC awarded the Veteran a 50 percent rating for headaches, effective December 17, 2013.  The Veteran has not expressed any disagreement with that rating.  Thus, it is not in appellate status.  

The report of the December 2013 VA examination raises the issue of entitlement to a TDIU as an issue before the Board.  Specifically, the examiner noted that the Veteran had missed time from work because of her service-connected headaches.  In light of the holding in Rice v. Shinseki, 23 Vet. App. 447 (2009), the issue of entitlement to TDIU has been raised by the record and is properly before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 




REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain a VA examination in accordance with the Board's September 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).

In September 2013, the Board remanded the instant matter for the Veteran to be afforded a VA examination to determine the severity of his service-connected fibromyalgia.  The examiner was asked to "thoroughly" comment on the effects of the Veteran's service-connected fibromyalgia on her employability.  At the December 2013 VA examination, the examiner stated that the Veteran's fibromyalgia has impacted his employability, but offered no explanation of how her fibromyalgia impacts her employability.  The examiner merely stated that the Veteran has missed time from work due to headaches.  It is unclear how the Veteran's service-connected fibromyalgia with migraine headaches impacts her employment.

The Board notes that while the Veteran is in receipt of the maximum schedular rating for her service-connected fibromyalgia with headaches, the Veteran still may be entitled to extraschedular ratings for that service-connected disability.  To that end, the effect of that disability on the Veteran's employment is highly relevant.  Thus, compliance with the Board's September 2013 remand directives is necessary and the examiner must thoroughly comment on the impact of that service-connected disability on the Veteran's employment. 

As noted in the introduction, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability was raised by the record.  Specifically, the examiner's assertion that the Veteran has missed time from work due to headaches raises the issue of entitlement to a TDIU.

Generally, a Veteran will be entitled to a TDIU upon establishing he is in fact unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16. Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his age or impairment from disabilities that are not service connected (i.e., unrelated to his military service).  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.

A TDIU may be granted where the schedular rating is less than 100 percent if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, the following percentage thresholds must be met: if there is only one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Currently, the Veteran has a combined disability rating of 90 percent.  She has service connected posttraumatic stress disorder, rated at 70 percent; headaches, rated 50 percent; fibromyalgia, rated as 40 percent; impairment of muscle group I of the upper left extremity, rated 0 percent; impairment of muscle group I of the upper right extremity, rated 0 percent; impairment of muscle group IV of the right upper extremity, rated 0 percent; impairment of muscle group IV of the left upper extremity, rated 0 percent; impairment of muscle group XXIII (lateral), rated 0 percent; and impairment of muscle group XXIII (suboccipital), rated 0 percent.  Thus, the Veteran is eligible for TDIU on a schedular basis.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect a veteran's service-connected disabilities have on her ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  To date, no examination considering all of the Veteran's service-connected disabilities and their effect on the Veteran's ability to work has been undertaken.

Accordingly, the case is REMANDED for the following action:

1. First, provide the Veteran with notice under 38 U.S.C.A. § 5103  and 38 C.F.R. § 3.159, advising the Veteran what is necessary to substantiate a claim for entitlement to TDIU.

2. Next, provide the Veteran VA Form 21-8940 and request she provide details regarding her employment history.  An appropriate period of time should be allowed for response.

3. Return the claims folder to the December 2013 VA examiner for an addendum opinion.  The examiner must review the claims file.

After reviewing the claims file, the examiner must thoroughly discuss the effects of the Veteran's service-connected fibromyalgia with headaches on employment.  The examiner should specificially explain whether service-connected fibromyalgia with headaches has caused marked interference with employment.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required).

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion and any examination should be rendered by another qualified examiner.

4. Next, forward the entire claims file to an appropriate VA examiner and schedule the Veteran for an examination as to the effects on employability of the Veteran's service-connected PTSD, headaches, fibromyalgia, impairment of muscle group I of the upper left extremity, impairment of muscle group I of the upper right extremity, impairment of muscle group IV of the right upper extremity, impairment of muscle group IV of the left upper extremity, impairment of muscle group XXIII (lateral), and impairment of muscle group XXIII (suboccipital).  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the report.

The examiner should offer an opinion as to whether the Veteran is unable to secure and maintain substantially gainful employment due solely to his service-connected disability.  Consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to her age or the effects of any nonservice-connected disabilities. A complete rationale or explanation should be provided.

5. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issue on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


